Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Vonderrick Allen, Appellant                         Appeal from the 102nd District Court of
                                                    Bowie County, Texas (Tr. Ct. No.
No. 06-20-00072-CR          v.                      18F0917-102).      Memorandum Opinion
                                                    delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                        Burgess and Justice Stevens participating.



        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
$2,000.00 fine, to reflect that Appellant’s offense is a state-jail felony, not a second-degree
felony, and by removing the language stating, “TWENTY (20) YEARS TEXAS
DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL DIVISION; TO RUN
CONCURRENTLY WITH 19F0184-102” from the “Terms of Plea Bargain” section and placing
it under the “Punishment and Place of Confinement” section. As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, Vonderrick Allen, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED JANUARY 7, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk